October 7, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           JOHNNY COLLUMS AND TINA COLLUMS, Appellants

NO. 14-13-01132-CV                          V.

                     FORD MOTOR COMPANY, Appellee
                     ________________________________

       This cause, an appeal from the summary judgment in favor of appellee Ford
Motor Company, signed September 25, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the summary judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Ford Motor Company.

      We further order this decision certified below for observance.